Citation Nr: 1142506	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depressed mood.

2.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability, to include degenerative joint disease (DJD).

3.  Entitlement to an initial compensable rating prior to January 20, 2009 and a rating greater than 10 percent from January 20, 2009 for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to June 1998 and again from June 2000 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

During the pendency of this appeal, the RO awarded the Veteran an increased rating from 0 percent to 10 percent for his lumbar spine disability in a February 2009 rating decision.  The February 2009 rating decision also granted service connection for radiculopathy of the left lower extremity stemming from the Veteran's lumbar spine disability.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues are still properly before the Board here and the issues have been appropriately rephrased above.

As the record contains multiple psychiatric diagnoses, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed below, the medical evidence in this case suggests the Veteran's service-connected low back disability causes significant effects on the Veteran's usual occupation (mechanic) and, therefore, the Board concludes the issue of TDIU has been reasonably raised by the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

PTSD

The Veteran claims he started having nightmares of killing Iraqis after returning from Iraq.  In general, the Veteran claims things "fell apart" for him upon returning from Iraq.  No other specific descriptions are provided by the Veteran related to his service in Iraq and his military records alone do not indicate the Veteran was in any particular combat situation.  

The Veteran's served in the Army from October 1992 to June 1998, and again in the Army from June 2000 to October 2006, to include service in Iraq.  

The Veteran's service treatment records confirm the Veteran complained of various mental symptomatologies upon returning from Iraq and was diagnosed with PTSD and anxiety disorder, with anxiety and depressed mood in 2006 while still on active duty.  

The claims folder does not contain any records since the Veteran's separation from the military (with the exception of a January 2009 VA spine examination), so it is not entirely clear whether the Veteran still has these diagnoses.  He reported on his VA Form 9 that he continues to receive treatment; however, there are no related records on file.  

The Veteran did not respond to a November 2006 notice letter or return the PTSD questionnaire.  Given the nature of the claim, additional efforts to obtain information regarding his claimed stressors should be obtained.   

The Board also notes during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

The claim must be remanded to afford the Veteran a VA examination to ascertain what, if any, current psychiatric diagnoses he has and whether any found psychiatric disorder is related to his in-service diagnoses and/or service in Iraq.

Low Back and TDIU

The Veteran claims his low back disability is worse than currently rated, to include functional loss and radicular pain. 

The Veteran was afforded a VA examination in January 2009; however, at that time, the examiner noted the Veteran's claims folder was not available for review.  While the examiner did indicate that he reviewed some medical records, it is unclear what medical records were reviewed because the only medical evidence in the claims folder other than the January 2009 VA examination are medical records during the Veteran's active military service.  Medical records from October 2006, to the extent they exist, are not currently in the claims folder.

On examination, the examiner noted the Veteran's complaints of radicular pain of the bilateral lower extremities and objectively noted an abnormal pin-prick test of the left lower extremity.  Despite the abnormality, no actual neurological testing or neurological examination was completed.

As noted in the introduction, the Veteran was awarded service connection and assigned a separate rating for radiculopathy of the left lower extremity based on the 2009 VA examination.  Specifically, the Veteran was awarded an initial non-compensable rating with a 10 percent rating increase effective January 20, 2009, the date of the VA examination.  The Board, however, finds the examination inadequate.

The Veteran separated from the military in October 2006 and prior to that time was receiving significant treatment for his low back.  The examiner did not have the Veteran's military records to review at the time of the 2009 VA examination.  Those records supply important information of the Veteran's low back history to include during the pertinent appellate time frame.  Given that these records were not reviewed by the examiner, corrective action is required.

The diagnostic criteria for injuries and disabilities of the spine require that neurological abnormalities stemming from the spine disability be separately evaluated under appropriate diagnostic code(s).  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1) (2011).

In this case, despite the Veteran's complaints of radicular pain of the bilateral lower extremities and some objective confirmation of numbness, the Veteran has never been afforded a VA neurological examination.  

For these reasons, new VA examinations are indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As indicated in the introduction, the medical evidence in this case indicates the Veteran's low back disability significantly affects his occupation as a mechanic.  The January 2009 VA examiner notes various "moderate" affects the Veteran's low back disability causes in the work place.  The Board concludes the issue of TDIU has been reasonably raised by the record and the RO should complete appropriate development.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from October 2006 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  In light of the newly inferred TDIU claim, the RO should evaluate the claim and complete any development deemed necessary, to include ensuring notice obligations are satisfied and affording the Veteran appropriate VA examinations if deemed warranted by the evidence.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Albuquerque, New Mexico from October 2006 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  Send the Veteran a PTSD stressor questionnaire and request that he complete the form, providing as many details as possible.  The Veteran should be requested to provide both combat-related and noncombat related stressors. 

4.  Thereafter, take any action necessary to attempt to verify the occurrence of the Veteran's alleged in-service stressors.  

5.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to ascertain whether he has PTSD, or any other psychiatric disability, related to his in-service experiences in Iraq, his in-service complaints, treatment and diagnoses of PTSD, anxiety disorder and depression or any other incident of his military service.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

Prior to the examination, the AMC/RO should specify for the examiner any stressor that is established by the record.  

The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

The VA examiner should determine whether any of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After steps 1 and 2 above are completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's low back disability, the left lower extremity radiculopathy and any other neurological manifestations found.  The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

Based on the examination and review of the record, the examiners should address the following:

The neurological examiner should provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).   

The orthopedic examiner should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner should discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The orthopedic examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician prescribed bed rest) the Veteran has experienced during each 12 month period since March 2005 due to this spine disability.

(ii) The examiner should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities (low back disability, left lower extremity radiculopathy, and an acquired psychiatric disorder, to include PTSD) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

